IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43899

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 657
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 24, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
NEIL G. PATTERSON,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for felony driving under the influence, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Maya P. Waldron,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Neil G. Patterson pled guilty to felony driving under the influence. I.C. §§ 18-8004 and
18-8005(9).   The district court sentenced Patterson to a unified term of six years, with a
minimum period of confinement of two years. However, the district court retained jurisdiction
and sent Patterson to participate in the rider program. The district court thereafter relinquished
jurisdiction. Patterson appeals, arguing that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Patterson’s judgment of conviction and sentence are affirmed.




                                                   2